Citation Nr: 1227466	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar-thoracic degenerative spine disease.  

2.  Entitlement to an initial increased rating for cervical spine degenerative disc disease, evaluated as 10 percent disabling from May 27, 2004 to April 5, 2006 and as 30 percent disabling from August 1, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2006, the RO granted service connection for cervical spine degenerative disc disease (10%, from May 27, 2004).  During the current appeal, and specifically in a December 2006 rating action, the RO awarded a temporary evaluation of 100 percent, effective from April 6, 2006 to May 30, 2006 based on surgery necessitating convalescence, and continued the 10 percent evaluation, effective from June 1, 2006.  In October 2007, the RO extended the temporary evaluation to July 31, 2006 and continued the 10 percent evaluation thereafter from August 1, 2006.  

In an earlier October 2007 rating action, the RO, in pertinent part, continued a 10 percent evaluation for degenerative changes of the thoracic spine, with pain and muscle spasm upon range of motion, and continued a 20 percent evaluation for lumbar degenerative spine disease.  

In January 2009, the Veteran had a hearing before a Decision Review Officer (DRO) and the transcript is of record.  

In January 2010, the RO combined the thoracic and lumbar spine disabilities (as lumbar-thoracic degenerative spine disease) and awarded a single (combined) evaluation of 40 percent, effective from May 8, 2006.  Also in this rating action, the RO awarded an increased evaluation of 30 percent, effective from August 1, 2006, for the service-connected cervical spine degenerative disc disease and granted a total disability rating based on individual unemployability due to service-connected disabilities, effective from May 8, 2006.  

The issues of entitlement to secondary service connection for a right shoulder disability and facial numbness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In May 2010 statements, the Veteran and his representative expressed the desire to withdraw from appellate review the issues of entitlement to increased ratings for the service-connected lumbar-thoracic degenerative spine disease and the service-connected cervical spine degenerative disc disease. 


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal with respect to the issues of increased ratings for the service-connected lumbar-thoracic degenerative spine disease and the service-connected cervical spine degenerative disc disease are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

In this case, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated in May 2010 statements the Veteran's desire to withdraw from appellate review the issues of entitlement to increased ratings fro the service-connected lumbar-thoracic degenerative spine disease and the service-connected cervical spine degenerative disc disease.  In view of the Veteran's expressed desires, the Board concludes that further action with regard to these issues is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over these withdrawn claims and, as such, must dismiss the appeal of these issues.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


ORDER

The appeal of the issue of entitlement to a rating in excess of 40 percent for lumbar-thoracic degenerative spine disease is dismissed.

The appeal of the issue of entitlement to an initial increased rating for cervical spine degenerative disc disease, evaluated as 10 percent disabling from May 27, 2004 to April 5, 2006 and as 30 percent disabling from August 1, 2006, is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


